        Case 20-11490-JDW         Doc 47     Filed 01/04/21 Entered 01/04/21 16:14:35               Desc Main
                                             Document Page 1 of 2

        ____________________________________________________________________________
                                                              SO ORDERED,




                                                              Judge Jason D. Woodard
                                                              United States Bankruptcy Judge


               The Order of the Court is set forth below. The case docket reflects the date entered.
        ____________________________________________________________________________
                              IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF MISSISSIPPI


         IN RE:
         ASHLEY LATRICE WILLIS                                 BANKRUPTCY CASE NO. 20-11490-JDW


                                                         ORDER
                                              f
                 This matter having come on beore this Court on the Motion for Relief From Stay and for

          Other Relief [Dkt # 42] filed by 21st Mortgage Corporation ("21st Mortgage"). The Court, having

         considered 21st Mortgage's motion, having found that no response has been filed and that the time

         for responses has expired, and having found that the Motion should be granted, finds that this Order
(JDW)
         should be entered.

                 IT IS, THEREFORE, ORDERED AND AD.JUDGED that:

                 A.       The automatic stay of 11 U.S.C. § 362 be, and it is hereby, lifted, terminated and

          annulled as to the Debtor, so as to permit 21st Mortgage to proceed in exercising any and all of its

          rights and interests as to the property relating thereto, including but not limited to repossessing,

          foreclosing or otherwise realizing upon the Collateral; bringing any action as may be necessary to put

          21st Mortgage and/or persons acting on its behalf in full and complete possession of the Collateral; and

          taking any and all other actions consistent with repossession or foreclosure of the Collateral, and,
Case 20-11490-JDW        Doc 47    Filed 01/04/21 Entered 01/04/21 16:14:35                Desc Main
                                   Document Page 2 of 2




         B.     The Collateral be, and it is hereby, abandoned from the Bankruptcy estate pursuant

 to I I U.S.C. § 554.

        C.      That Entry of this order shal I constitute the entry of final judgment pursuant to

 Bankruptcy Rule 9021 and Rule 58 of the Federal Rules of Civil Procedure and shall be applicable

 to conversion of this case to any other Chapter under the Bankruptcy Code.

                                       ##END OF ORDER##




 Edward E. Lawler, Jr.,
 McKay Lawler Franklin & Foreman, PLLC
 Post Office Box 2488
 Ridgeland, MS 39158-2488
 Telephone (601) 572-8778
 Telefax (60 l) 572-8440
                                                                                              TFMTG-B 12:19
